Case 1:19-cv-08341-JPO Document 24-2 Filed 04/29/20 Page 1 of 1

wata,
~
™,

PUBLIC SCHOOL 23

5;

 

Paul Proscia, Principal 5 oa f S Renée Mazza, Assistant Principal
ae ha
ory. ape . Pk ge
The Richmondiown Scleul Fee tay a . Phones (718) AF1L-LLSS
AU Nawick Street fot ve” Fans (718) G67 1958
Siten isha. New York Lge ps2ar.ory

"We are Leamers, We are Loaders, We are the Richmonddawa Eagles”

Grievance Decision
February 9, 2018

Via Emuil to and Union Representative Sean Rotlowit:

Michelle Vaivo
Paraprofessional

Dear Ms. Valvo:

You filed.a grievance on January 26, 2018 claiming that you were improperly suspended without pay. [ held a
meeting at the Michacl J. Petrides Complex with you and Sean Rotkowilz, your union representative, on February
8, 2018, to discuss your grievance,

We-discussed your grievance. At the grievance hearing your union Tepresentative pleaded his case that you were
suspended effective on January 26, 2018 and you worked the full-day until you were presented the suspension
letter at 1:50 PM on January 26, 2018, and you should be paid for the day. As a result, the effective suspension
date has been changed to January 29, 2018, the first day you did not report to work during the suspension. You
will receive your rightful pay for January 26, 2018 in an upcoming pay check.

Based on the above, your grievance is denied as you have failed to demonstrate that there was an improper
suspension and you have failed to demonstrate that any contractual article was violated.

Sincerely,
Paul J, Proscia, Principal- PS 23
J have aay,
ithe /
LLL /, Of 7 Mey An

os Employee's Signature
f

f

 
 
